Exhibit 10.8

 

--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

OF

THE BLACKSTONE GROUP L.P.

Dated as of June 18, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I      DEFINITIONS AND OTHER MATTERS    Section 1.1  
Definitions    1 Section 1.2   Definitions Generally    4   ARTICLE II     
REGISTRATION RIGHTS    Section 2.1   Exchange Registration    4 Section 2.2  
Demand Registration    5 Section 2.3   Piggyback Registration    6 Section 2.4  
Lock-Up Agreements    7 Section 2.5   Registration Procedures    7 Section 2.6  
Indemnification by the Partnership    11 Section 2.7   Indemnification by
Registering Covered Persons    11 Section 2.8   Conduct of Indemnification
Proceedings    12 Section 2.9   Contribution    13 Section 2.10   Participation
in Public Offering    13 Section 2.11   Other Indemnification    13 Section 2.12
  Cooperation by the Partnership    14 Section 2.13   Parties in Interest    14
Section 2.15   Acknowledgement Regarding the Partnership    14 Section 2.16  
Mergers, Recapitalizations, Exchanges or Other Transactions Affecting
Registrable Securities    14   ARTICLE III      MISCELLANEOUS    Section 3.1  
Term of the Agreement; Termination of Certain Provisions    14 Section 3.2  
Amendments; Waiver    15 Section 3.3   Governing Law    15 Section 3.4  
Submission to Jurisdiction; Waiver of Jury Trial    15 Section 3.5   Notices   
16 Section 3.6   Severability    17 Section 3.7   Specific Performance    17
Section 3.8   Assignment; Successors    17 Section 3.9   No Third-Party Rights
   17 Section 3.10   Section Headings    18 Section 3.11   Execution in
Counterparts    18 Appendix A   Covered Persons    Appendix B   Covered Person
Questionnaire   

 

i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (including Appendix A hereto, as such
Appendix A may be amended from time to time pursuant to the provisions hereof,
this “Agreement”), is made and entered into as of June 18, 2007, by and among
The Blackstone Group L.P., a Delaware limited partnership (the “Partnership”),
and the Covered Persons (defined below) from time to time party hereto.

WHEREAS, the Covered Persons are holders of Blackstone Holdings Partnership
Units (defined below), which, subject to certain restrictions and requirements,
are exchangeable at the option of the holder thereof for the Partnership’s
common units representing limited partner interests (the “Common Units”); and

WHEREAS, the Partnership desires to provide the Covered Persons with
registration rights with respect to Common Units underlying their Blackstone
Holdings Partnership Units and any other Common Units they may otherwise hold
from time to time.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
covenants and provisions herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND OTHER MATTERS

Section 1.1 Definitions. Capitalized terms used in this Agreement without other
definition shall, unless expressly stated otherwise, have the meanings specified
in this Section 1.1:

“Agreement” has the meaning ascribed to such term in the Recitals.

“Beneficial owner” has the meaning set forth in Rule 13d-3 under the Exchange
Act.

“Blackstone Holdings” means, collectively, Blackstone Holdings I L.P., a
Delaware limited partnership (“Blackstone Holdings I”), Blackstone Holdings II
L.P., a Delaware limited partnership (“Blackstone Holdings II”), Blackstone
Holdings III L.P., a Delaware limited partnership (“Blackstone Holdings III”),
Blackstone Holdings IV L.P., a Québec société en commandite (“Blackstone
Holdings IV”), and Blackstone Holdings V L.P., a Québec société en commandite
(“Blackstone Holdings V”).

“Blackstone Holdings Partnership Unit” means, collectively, one partnership unit
in each of Blackstone Holdings I, Blackstone Holdings II, Blackstone Holdings
III, Blackstone Holdings IV and Blackstone Holdings V issued under each of their
respective Blackstone Holdings Partnership Agreements.

“Blackstone Holdings Partnership Agreements” means, collectively, the Amended
and Restated Limited Partnership Agreement of Blackstone Holdings I, the Amended
and Restated Limited Partnership Agreement of Blackstone Holdings II, the
Amended and Restated Limited Partnership Agreement of Blackstone Holdings III,
the Amended and Restated Limited Partnership Agreement of Blackstone Holdings IV
and the Amended and Restated Limited Partnership Agreement of Blackstone
Holdings V, as each of them may be amended, supplemented or restated from time
to time.



--------------------------------------------------------------------------------

“Board” means the Board of Directors of the General Partner.

“Common Units” has the meaning ascribed to such term in the Recitals.

“Covered Person” means those persons from time to time listed on Appendix A
hereto, and all persons who may become parties to this Agreement and whose name
is required to be listed on Appendix A hereto, in each case in accordance with
the terms hereof.

“Covered Blackstone Holdings Partnership Units” means, with respect to a Covered
Person, such Covered Person’s Blackstone Holdings Partnership Units.

“Demand Committee” shall mean a committee consisting of the individuals that are
from time to time designated as “Founding Members” pursuant to the amended and
restated limited liability company agreement of Blackstone Group Management
L.L.C., as amended from time to time.

“Demand Notice” has the meaning ascribed to such term in Section 2.2(a).

“Demand Registration” has the meaning ascribed to such term in Section 2.2(a).

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Exchange Agreement” means the exchange agreement dated as of or about the date
hereof among the Partnership, Blackstone Holdings and the Limited Partners of
Blackstone Holdings, as amended from time to time.

“Exchange Registration” has the meaning ascribed to such term in Section 2.1(a).

“General Partner” means Blackstone Group Management L.L.C., a Delaware limited
liability company and the general partner of the Partnership, and any successor
general partner thereof.

“Governmental Authority” means any national, local or foreign (including U.S.
federal, state or local) or supranational (including European Union)
governmental, judicial, administrative or regulatory (including self-regulatory)
agency, commission, department, board, bureau, entity or authority of competent
jurisdiction.

“Indemnified Parties” has the meaning ascribed to such term in Section 2.6.

“NASD” means the National Association of Securities Dealers, Inc.

“Partnership” has the meaning ascribed to such term in the Recitals.

 

2



--------------------------------------------------------------------------------

“Permitted Transferee” means any transferee of a Blackstone Holdings Partnership
Unit after the date hereof the transfer of which was permitted by the Blackstone
Holdings Partnership Agreements.

“Public Offering” means an underwritten public offering pursuant to an effective
registration statement under the Securities Act, other than pursuant to a
registration statement on Form S-4 or Form S-8 or any similar or successor form.

“Registering Covered Person” has the meaning ascribed to such term in
Section 2.5(a).

“Registrable Securities” means Common Units that may be delivered in exchange
for Blackstone Holdings Partnership Units or otherwise held by Covered Persons
from time to time. For purposes of this Agreement, Registrable Securities shall
cease to be Registrable Securities when (i) a Registration Statement covering
resales of such Registrable Securities has been declared effective under the
Securities Act by the SEC and such Registrable Securities have been disposed of
pursuant to such effective Registration Statement, (ii) such Registrable
Securities of a Covered Person are eligible to be sold by such Covered Person
pursuant to Rule 144(k) (or any successor provision then in effect) under the
Securities Act or (iii) such Registrable Securities cease to be outstanding (or
issuable upon exchange).

“Registration Expenses” means any and all expenses incident to the performance
of or compliance with any registration or marketing of securities, including all
(i) SEC and securities exchange registration and filing fees, and all other fees
and expenses payable in connection with the listing of securities on any
securities exchange or automated interdealer quotation system, (ii) fees and
expenses of compliance with any securities or “blue sky” laws (including
reasonable fees and disbursements of counsel in connection with “blue sky”
qualifications of the securities registered), (iii) expenses in connection with
the preparation, printing, mailing and delivery of any registration statements,
prospectuses and other documents in connection therewith and any amendments or
supplements thereto, (iv) security engraving and printing expenses, (v) internal
expenses of the General Partner, the Partnership and Blackstone Holdings
(including, without limitation, all salaries and expenses of the officers and
employees of the General Partner, the Partnership or Blackstone Holdings
performing legal or accounting duties), (vi) reasonable fees and disbursements
of counsel for the General Partner, the Partnership or Blackstone Holdings and
customary fees and expenses for independent certified public accountants
retained by the General Partner, the Partnership or Blackstone Holdings
(including the expenses relating to any comfort letters or costs associated with
the delivery by independent certified public accountants of any comfort letters
requested pursuant to Section 2.5(i)), (vii) reasonable fees and expenses of any
special experts retained by the General Partner, the Partnership or Blackstone
Holdings in connection with such registration, (viii) reasonable fees,
out-of-pocket costs and expenses of the Covered Persons, including one counsel
for all of the Covered Persons participating in the offering selected by the
Demand Committee, (ix) fees and expenses in connection with any review by the
NASD of the underwriting arrangements or other terms of the offering, and all
fees and expenses of any “qualified independent underwriter,” including the fees
and expenses of any counsel thereto, (x) fees and disbursements of underwriters
customarily paid by issuers or sellers of securities, but excluding any
underwriting fees, discounts and commissions attributable to the sale of
Registrable Securities, (xi) costs of printing and producing any agreements
among underwriters, underwriting agreements, any “blue sky” or legal investment
memoranda and any

 

3



--------------------------------------------------------------------------------

selling agreements and other documents in connection with the offering, sale or
delivery of the Registrable Securities, (xii) transfer agents’ and registrars’
fees and expenses and the fees and expenses of any other agent or trustee
appointed in connection with such offering, (xiii) expenses relating to any
analyst or investor presentations or any “road shows” undertaken in connection
with the registration, marketing or selling of the Registrable Securities,
(xiv) fees and expenses payable in connection with any ratings of the
Registrable Securities, including expenses relating to any presentations to
rating agencies and (xv) all out-of-pocket costs and expenses incurred by the
General Partner, the Partnership, Blackstone Holdings or their appropriate
officers in connection with their compliance with Section 2.5(m).

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

Section 1.2 Definitions Generally. Wherever required by the context of this
Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time. When used herein:

(a) the word “or” is not exclusive;

(b) the words “including,” “includes,” “included” and “include” are deemed to be
followed by the words “without limitation”;

(c) the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision;

(d) the word “person” means any individual, corporation, limited liability
company, trust, joint venture, association, company, partnership or other legal
entity or a government or any department or agency thereof or self-regulatory
organization; and

(e) all section, paragraph or clause references not attributed to a particular
document shall be references to such parts of this Agreement, and all exhibit,
annex and schedule references not attributed to a particular document shall be
references to such exhibits, annexes and schedules to this Agreement.

ARTICLE II

REGISTRATION RIGHTS

Section 2.1 Exchange Registration.

(a) The Partnership shall use its commercially reasonable efforts to cause to be
declared effective under the Securities Act by the SEC, prior to the time that
Blackstone Holdings Partnership Units held by Covered Persons become available
for exchange for

 

4



--------------------------------------------------------------------------------

Common Units pursuant to the terms of the Blackstone Holdings Partnership
Agreements and the Exchange Agreement, one or more registration statements (the
“Exchange Registration”) covering (i) the delivery by the Partnership or its
subsidiaries, from time to time, to the Covered Persons of Common Units
registered under the Securities Act in exchange for such Blackstone Holdings
Partnership Units or (ii) if the Partnership determines that the registration
provided for in clause (i) is not available for any reason, the registration of
resale of such Common Units by the Covered Persons.

(b) The Partnership shall be liable for and pay all Registration Expenses in
connection with any Exchange Registration, regardless of whether such
registration is effected.

(c) Upon notice to each Covered Person participating in any Exchange
Registration, the Partnership may postpone effecting a registration pursuant to
this Section 2.1 on up to three occasions during any period of six consecutive
months for a reasonable time specified in the notice but not exceeding 120 days
in the aggregate (which period may not be extended or renewed), if (i) the
General Partner shall determine in good faith that effecting the registration
would materially and adversely affect an offering of securities of the
Partnership the preparation of which had then been commenced or (ii) the
Partnership is in possession of material non-public information the disclosure
of which during the period specified in such notice the General Partner believes
in good faith would not be in the best interests of the Partnership.

Section 2.2 Demand Registration.

(a) If at any time the Partnership shall receive a written request (a “Demand
Notice”) from the Demand Committee that the Partnership effect the registration
under the Securities Act of all or any portion of the Registrable Securities
specified in the Demand Notice (a “Demand Registration”), specifying the
information set forth under Section 2.5(j), then the Partnership shall use its
commercially reasonable efforts to effect, as expeditiously as reasonably
practicable, subject to the restrictions in Section 2.2(d), the registration
under the Securities Act of the Registrable Securities for which the Demand
Committee has requested registration under this Section 2.2, all to the extent
necessary to permit the disposition (in accordance with the intended methods
thereof as aforesaid) of the Registrable Securities so to be registered.

(b) At any time prior to the effective date of the registration statement
relating to such registration, the Demand Committee may revoke such Demand
Registration request by providing a notice to the Partnership revoking such
request. The Partnership shall be liable for and pay all Registration Expenses
in connection with any Demand Registration.

(c) If a Demand Registration involves an underwritten Public Offering and the
managing underwriter advises the Partnership and the Demand Committee that, in
its view, the number of units of Registrable Securities requested to be included
in such registration exceeds the largest number of units that can be sold
without having a material adverse effect on such offering, including the price
at which such units can be sold (the “Maximum Offering Size”), the Partnership
shall include in such registration, in the priority listed below, up to the
Maximum Offering Size:

(i) first, all Registrable Securities requested to be registered in the Demand
Registration by the Demand Committee (allocated, if necessary for the offering
not to exceed the Maximum Offering Size, in such proportions as shall be
determined by the Demand Committee);

 

5



--------------------------------------------------------------------------------

(ii) second, any securities proposed to be registered by the Partnership or any
securities proposed to be registered for the account of any other persons, with
such priorities among them as the Partnership shall determine.

(d) Upon notice to the Demand Committee, the Partnership may postpone effecting
a registration pursuant to this Section 2.2 on up to three occasions during any
period of six consecutive months for a reasonable time specified in the notice
but not exceeding 120 days in the aggregate (which period may not be extended or
renewed), if (i) the General Partner shall determine in good faith that
effecting the registration would materially and adversely affect an offering of
securities of the Partnership the preparation of which had then been commenced
or (ii) the Partnership is in possession of material non-public information the
disclosure of which during the period specified in such notice the General
Partner believes in good faith would not be in the best interests of the
Partnership.

Section 2.3 Piggyback Registration.

(a) Subject to any contractual obligations to the contrary, if the Partnership
proposes at any time to register any of the equity securities issued by it under
the Securities Act (other than a registration on Form S-8 or Form S-4, or any
successor forms, relating to Common Units issuable in connection with any
employee benefit or similar plan of the Partnership or in connection with a
direct or indirect acquisition by the Partnership of another person or as a
recapitalization or reclassification of securities of the Partnership), whether
or not for sale for its own account, the Partnership shall each such time give
prompt notice at least 15 business days prior to the anticipated filing date of
the registration statement relating to such registration to the Demand
Committee, which notice shall offer the Demand Committee the opportunity to
elect to include in such registration statement the number of Registrable
Securities of the same class or series as those proposed to be registered held
by Covered Persons as the Demand Committee may request (a “Piggyback
Registration”), subject to the provisions of Section 2.3(b). If the Demand
Committee elects to effect a Piggyback Registration, the Partnership shall give
notice of the registration statement relating to such registration to those
Covered Persons who the Demand Committee determines to afford participation in
the Piggyback Registration. Upon the request of the Demand Committee, the
Partnership shall use its commercially reasonable efforts to effect the
registration under the Securities Act of all Registrable Securities that the
Partnership has been so requested to register by the Demand Committee, to the
extent necessary to permit the disposition of the Registrable Securities to be
so registered, provided that (i) if such registration involves an underwritten
Public Offering, all such Covered Persons to be included in the Partnership’s
registration must sell their Registrable Securities to the underwriters selected
by the Partnership on the same terms and conditions as apply to the Partnership
or any other selling person, as applicable, and (ii) if, at any time after
giving notice of its intention to register any securities pursuant to this
Section 2.3(a) and prior to the effective date of the registration statement
filed in connection with such registration, the Partnership shall determine for
any reason not to register such securities, the Partnership shall give notice to
all such Covered

 

6



--------------------------------------------------------------------------------

Persons and, thereupon, shall be relieved of its obligation to register any
Registrable Securities in connection with such registration. No registration
effected under this Section 2.3 shall relieve the Partnership of its obligations
to effect an Exchange Registration or Demand Registration to the extent required
by Section 2.1 or Section 2.2, respectively. The Partnership shall pay all
Registration Expenses in connection with each Piggyback Registration.

(b) Subject to Section 2.2(c) and any other contractual obligations to the
contrary, if a Piggyback Registration involves an underwritten Public Offering
and the managing underwriter advises the Partnership that, in its view, the
number of Registrable Securities that the Partnership and such Covered Persons
intend to include in such registration exceeds the Maximum Offering Size, the
Partnership shall include in such registration, in the following priority, up to
the Maximum Offering Size:

(i) first, the Partnership securities proposed to be registered for the account
of the Partnership;

(ii) second, the Partnership securities proposed to be registered pursuant to
any demand registration rights of third parties;

(iii) third, all Registrable Securities requested to be included in such
registration by any Covered Persons (allocated, if necessary for the offering
not to exceed the Maximum Offering Size, in such proportions as shall be
determined by the Demand Committee); and

(iv) fourth, any securities proposed to be registered for the account of any
other persons with such priorities among them as the Partnership shall
determine.

(c) Notwithstanding any provision in this Section 2.3 or elsewhere in this
Agreement, no provision relating to the registration of Registrable Securities
shall be construed as permitting any Covered Person to effect a transfer of
securities that is otherwise prohibited by the terms of any agreement between
such Covered Person and the Partnership or any of its subsidiaries. Unless the
Partnership shall otherwise consent, the Partnership shall not be obligated to
provide notice or afford Piggyback Registration to the Demand Committee or any
Covered Person pursuant to this Section 2.3 unless some or all of such person’s
Registrable Securities are permitted to be transferred under the terms of
applicable agreements between such person and the Partnership or any of its
subsidiaries.

Section 2.4 Lock-Up Agreements. If any registration of Registrable Securities
shall be effected in connection with a Public Offering, neither the Partnership
nor any Covered Person shall effect any public sale or distribution, including
any sale pursuant to Rule 144, of any Common Units or other security of the
Partnership (except as part of such Public Offering) during the period beginning
14 days prior to the effective date of the applicable registration statement
until the earlier of (i) such time as the Partnership and the lead managing
underwriter shall agree and (ii) 180 days following the pricing of the Public
Offering.

Section 2.5 Registration Procedures. In connection with any request by the
Demand Committee that Registrable Securities be registered pursuant to Sections
2.2 or 2.3,

 

7



--------------------------------------------------------------------------------

subject to the provisions of such Sections, the paragraphs below shall be
applicable, and in connection with any Exchange Registration pursuant to
Section 2.1, paragraphs (a), (c), (d), (e) and (l) below shall be applicable:

(a) The Partnership shall as expeditiously as reasonably practicable prepare and
file with the SEC a registration statement on any form for which the Partnership
then qualifies or that counsel for the Partnership shall deem appropriate and
which form shall be available for the registration of the Registrable Securities
to be registered thereunder in accordance with the intended method of
distribution thereof, and use its commercially reasonable efforts to cause such
filed registration statement to become and remain effective for a period of not
less than 40 days, or in the case of an Exchange Registration until all of the
Registrable Securities of the Covered Persons included in any such registration
statement (each, a “Registering Covered Person”) shall have actually been
exchanged thereunder.

(b) Prior to filing a registration statement or prospectus or any amendment or
supplement thereto, the Partnership shall, if requested, furnish to each
Registering Covered Person and each underwriter, if any, of the Registrable
Securities covered by such registration statement copies of such registration
statement as proposed to be filed, and thereafter the Partnership shall furnish
to such Registering Covered Person and underwriter, if any, such number of
copies of such registration statement, each amendment and supplement thereto (in
each case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such registration statement (including each
preliminary prospectus and any summary prospectus) and any other prospectus
filed under Rule 424 or Rule 430A under the Securities Act and such other
documents as such Registering Covered Person or underwriter may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such Registering Covered Person. The Registering Covered Person shall
have the right to request that the Partnership modify any information contained
in such registration statement, amendment and supplement thereto pertaining to
such Registering Covered Person and the Partnership shall use its all
commercially reasonable efforts to comply with such request, provided, however,
that the Partnership shall not have any obligation to so modify any information
if the Partnership reasonably expects that so doing would cause the prospectus
to contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading.

(c) After the filing of the registration statement, the Partnership shall
(i) cause the related prospectus to be supplemented by any required prospectus
supplement, and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act, (ii) comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
registration statement during the applicable period in accordance with the
intended methods of disposition by the Registering Covered Person thereof set
forth in such registration statement or supplement to such prospectus and
(iii) promptly notify each Registering Covered Person holding Registrable
Securities covered by such registration statement of any stop order issued or
threatened by the SEC suspending the effectiveness of such registration
statement or any state securities commission and take all commercially
reasonable efforts to prevent the entry of such stop order or to obtain the
withdrawal of such order if entered.

 

8



--------------------------------------------------------------------------------

(d) To the extent any “free writing prospectus” (as defined in Rule 405 under
the Securities Act) is used, the Partnership shall file with the SEC any free
writing prospectus that is required to be filed by the Partnership with the SEC
in accordance with the Securities Act and retain any free writing prospectus not
required to be filed.

(e) The Partnership shall use its commercially reasonable efforts to
(i) register or qualify the Registrable Securities covered by such registration
statement under such other securities or “blue sky” laws of such jurisdictions
in the United States as any Registering Covered Person holding such Registrable
Securities or each underwriter, if any, reasonably (in light of such member’s
intended plan of distribution) requests and (ii) cause such Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
the Partnership and do any and all other acts and things that may be reasonably
necessary or advisable to enable such Registering Covered Person to consummate
the disposition of the Registrable Securities owned by such person, provided
that the Partnership shall not be required to (A) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 2.5(e), (B) subject itself to taxation in any such
jurisdiction or (C) consent to general service of process in any such
jurisdiction.

(f) The Partnership shall immediately notify each Registering Covered Person
holding such Registrable Securities covered by such registration statement or
each underwriter, if any, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the occurrence of an event
requiring the preparation of a supplement or amendment to such prospectus so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus will not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading and promptly prepare and make available to
each such Registering Covered Person or underwriter, if any, and file with the
SEC any such supplement or amendment.

(g) The Demand Committee shall select an underwriter or underwriters in
connection with any Public Offering. In connection with any Public Offering, the
Partnership shall enter into customary agreements (including an underwriting
agreement in customary form) and take such all other actions as are reasonably
required in order to expedite or facilitate the disposition of such Registrable
Securities in any such Public Offering, including if necessary the engagement of
a “qualified independent underwriter” in connection with the qualification of
the underwriting arrangements with the NASD.

(h) Subject to the execution of confidentiality agreements satisfactory in form
and substance to the Partnership in the exercise of its good faith judgment,
pursuant to the reasonable request of the Demand Committee or underwriter (if
any), the Partnership will give to each Registering Covered Person, each
underwriter (if any) and their respective counsel and accountants (i) reasonable
and customary access to its books and records and

 

9



--------------------------------------------------------------------------------

(ii) such opportunities to discuss the business of the Partnership with its
directors, officers, employees, counsel and the independent public accountants
who have certified its financial statements, as shall be appropriate, in the
reasonable judgment of counsel to such Registering Covered Person or
underwriter, to enable them to exercise their due diligence responsibility.

(i) The Partnership shall use its commercially reasonable efforts to furnish to
each Registering Covered Person and to each such underwriter, if any, a signed
counterpart, addressed to such person or underwriter, of (i) an opinion or
opinions of counsel to the Partnership and (ii) a comfort letter or comfort
letters from the Partnership’s independent public accountants, each in customary
form and covering such matters of the kind customarily covered by opinions or
comfort letters, as the case may be, as the Demand Committee or underwriter
reasonably requests.

(j) Each Registering Covered Person registering securities under Sections 2.2 or
2.3 shall promptly furnish in writing to the Partnership the information set
forth in Appendix B and such other information regarding itself, the
distribution of the Registrable Securities as the Partnership may from time to
time reasonably request and such other information as may be legally required or
advisable in connection with such registration.

(k) Each Registering Covered Person and each underwriter, if any, agrees that,
upon receipt of any notice from the Partnership of the happening of any event of
the kind described in Section 2.5(f), such Registering Covered Person or
underwriter shall forthwith discontinue disposition of Registrable Securities
pursuant to the registration statement covering such Registrable Securities
until such Registering Covered Person’s or underwriter’s receipt of the copies
of the supplemented or amended prospectus contemplated by Section 2.5(f), and,
if so directed by the Partnership, such Registering Covered Person or
underwriter shall deliver to the Partnership all copies, other than any
permanent file copies then in such Registering Covered Person’s possession, of
the most recent prospectus covering such Registrable Securities at the time of
receipt of such notice. If the Partnership shall give such notice, the
Partnership shall extend the period during which such registration statement
shall be maintained effective (including the period referred to in
Section 2.5(a)) by the number of days during the period from and including the
date of the giving of notice pursuant to Section 2.5(f) to the date when the
Partnership shall make available to such Registering Covered Person a prospectus
supplemented or amended to conform with the requirements of Section 2.5(f).

(l) The Partnership shall use its commercially reasonable efforts to list all
Registrable Securities covered by such registration statement on any securities
exchange or quotation system on which any of the Registrable Securities are then
listed or traded.

(m) The Partnership shall have appropriate officers of the General Partner, the
Partnership or Blackstone Holdings (i) prepare and make presentations at any
“road shows” and before analysts and rating agencies, as the case may be,
(ii) take other actions to obtain ratings for any Registrable Securities and
(iii) otherwise use their commercially reasonable efforts to cooperate as
reasonably requested by the underwriters in the offering, marketing or selling
of the Registrable Securities.

 

10



--------------------------------------------------------------------------------

(n) The Partnership shall cooperate with the Registering Covered Persons to
facilitate the timely delivery of Registrable Securities to be sold, which shall
not bear any restrictive legends, and to enable such Registrable Securities to
be issued in such denominations and registered in such names as such Registering
Covered Persons may reasonably request at least two business days prior to the
closing of any sale of Registrable Securities.

Section 2.6 Indemnification by the Partnership. In the event of any registration
of any Registrable Securities of the Partnership under the Securities Act
pursuant to this Article II, the Partnership will, and it hereby does, indemnify
and hold harmless, to the extent permitted by law, a Registering Covered Person,
each affiliate of such Registering Covered Person and their respective directors
and officers or general and limited partners or members and managing members
(including any director, officer, affiliate, employee, agent and controlling
person of any of the foregoing) and each other person, if any, who controls such
seller within the meaning of the Securities Act (collectively, the “Indemnified
Parties”), from and against any and all losses, claims, damages and liabilities
(including, without limitation, legal fees and other expenses incurred in
connection with any suit, action or proceeding or any claim asserted, as such
fees and expenses are incurred), joint or several, that arise out of, or are
based upon, (1) any untrue statement or alleged untrue statement of a material
fact contained in any registration statement or amendment or supplement thereto
under which such Registrable Securities were registered or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary in order to make the statements therein not misleading, or (2) any
untrue statement or alleged untrue statement of a material fact contained in any
prospectus, any free writing prospectus or any “issuer information” filed or
required to be filed pursuant to Rule 433(d) under the Securities Act in respect
of the Registrable Securities, or amendment or supplement thereto, or any
omission or alleged omission to state therein a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, that the Partnership shall not be
liable to any Indemnified Party in any such case to the extent that any such
loss, claim, damage, liability (or action or proceeding in respect thereof) or
expense arises out of or is based upon any untrue statement or alleged untrue
statement or omission or alleged omission made in such registration statement,
prospectus, any free writing prospectus or any “issuer information” filed or
required to be filed pursuant to Rule 433(d) under the Securities Act in respect
of the Registrable Securities, or amendment or supplement thereto, in reliance
upon and in conformity with written information furnished to the Partnership
with respect to such seller or any underwriter specifically for use in the
preparation thereof.

Section 2.7 Indemnification by Registering Covered Persons. Each Registering
Covered Person hereby indemnifies and holds harmless, and the Partnership may
require, as a condition to including any Registrable Securities in any
registration statement filed in accordance with this Article II, that the
Partnership shall have received an undertaking reasonably satisfactory to it
from any underwriter to indemnify and hold harmless, the Partnership and all
other prospective sellers of Registrable Securities, the directors of the
General Partner, each officer of the General Partner or the Partnership who
signed the Registration

 

11



--------------------------------------------------------------------------------

Statement and each person, if any, who controls the Partnership and all other
prospective sellers of Registrable Securities within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act to the same extent as
the indemnity set forth in Section 2.6 above, but only with respect to any
losses, claims, damages or liabilities that arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with written information furnished to the
Partnership with respect to such seller or any underwriter specifically for use
in the preparation of such registration statement, prospectus, any free writing
prospectus or any “issuer information” filed or required to be filed pursuant to
Rule 433(d) under the Securities Act in respect of the Registrable Securities,
or amendment or supplement thereto. Such indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of the
Partnership, any of the Registering Covered Persons or any underwriter, or any
of their respective affiliates, directors, officers or controlling persons and
shall survive the transfer of such securities by such person. In no event shall
any such indemnification liability of any Registering Covered Person be greater
in amount than the dollar amount of the proceeds received by such Registering
Covered Person upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

Section 2.8 Conduct of Indemnification Proceedings. Promptly after receipt by an
Indemnified Party hereunder of written notice of the commencement of any action
or proceeding with respect to which a claim for indemnification may be made
pursuant to this Article II, such Indemnified Party will, if a claim in respect
thereof is to be made against an indemnifying party, give written notice to the
latter of the commencement of such action; provided, that the failure of the
Indemnified Party to give notice as provided herein shall not relieve the
indemnifying party of its obligations under this Article II, except to the
extent that the indemnifying party is materially prejudiced by such failure to
give notice.

In case any such action is brought against an Indemnified Party, unless in such
Indemnified Party’s reasonable judgment a conflict of interest between such
Indemnified Party and indemnifying parties may exist in respect of such claim,
the indemnifying party will be entitled to participate in and to assume the
defense thereof, jointly with any other indemnifying party similarly notified to
the extent that it may wish, with counsel reasonably satisfactory to such
Indemnified Party, and after notice from the indemnifying party to such
Indemnified Party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such Indemnified Party for any legal or
other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation. It is understood
and agreed that the indemnifying person shall not, in connection with any
proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Parties, and that all such fees and expenses shall
be reimbursed as they are incurred. Any such separate firm (x) for any Covered
Person, its affiliates, directors and officers and any control persons of such
Indemnified Party shall be designated in writing by the Demand Committee, (y) in
all other cases shall be designated in writing by the General Partner. The
indemnifying person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the indemnifying person agrees to
indemnify each Indemnified Party from and against any loss or liability by
reason of such settlement or judgment. No indemnifying person shall, without the
written consent of the Indemnified Party, effect any settlement of any pending
or threatened proceeding in respect of

 

12



--------------------------------------------------------------------------------

which any Indemnified Party is or could have been a party and indemnification
could have been sought hereunder by such Indemnified Party, unless such
settlement (A) includes an unconditional release of such Indemnified Party, in
form and substance reasonably satisfactory to such Indemnified Party, from all
liability on claims that are the subject matter of such proceeding and (B) does
not include any statement as to or any admission of fault, culpability or a
failure to act by or on behalf of any Indemnified Party.

Section 2.9 Contribution. If the indemnification provided for in this Article II
from the indemnifying party is unavailable to an Indemnified Party hereunder in
respect of any losses, claims, damages, liabilities or expenses referred to
herein, then the indemnifying party, in lieu of indemnifying such Indemnified
Party, shall contribute to the amount paid or payable by such Indemnified Party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and Indemnified Parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and Indemnified Parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
Indemnified Parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party under this Section 2.9 as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include
any legal or other fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 2.9 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

Section 2.10 Participation in Public Offering. No Covered Person may participate
in any Public Offering hereunder unless such Covered Person (a) agrees to sell
such Covered Person’s securities on the basis provided in any underwriting
arrangements approved by the Covered Persons entitled hereunder to approve such
arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements and the provisions of
this Agreement in respect of registration rights.

Section 2.11 Other Indemnification. Indemnification similar to that specified
herein (with appropriate modifications) shall be given by the Partnership and
the Registering Covered Person participating therein with respect to any
required registration or other qualification of securities under any federal or
state law or regulation or Governmental Authority other than the Securities Act.

 

13



--------------------------------------------------------------------------------

Section 2.12 Cooperation by the Partnership. If the Covered Person shall
transfer any Registrable Securities pursuant to Rule 144, the Partnership shall
use its commercially reasonable efforts to cooperate with the Covered Person and
shall provide to the Covered Person such information as may be required to be
provided under Rule 144.

Section 2.13 Parties in Interest. Each Covered Person shall be entitled to
receive the benefits of this Agreement and shall be bound by the terms and
provisions of this Agreement by reason of such Covered Person’s election to
participate in a registration under this Article II. To the extent Blackstone
Holdings Partnership Units are effectively transferred in accordance with the
terms of the Blackstone Holdings Partnership Agreements, the transferee of such
Blackstone Holdings Partnership Units shall be entitled to receive the benefits
of this Agreement and shall be bound by the terms and provisions of this
Agreement upon becoming bound hereby pursuant to Section 3.1(c).

Section 2.15 Acknowledgement Regarding the Partnership. Other than those
determinations reserved expressly to the Demand Committee, all determinations
necessary or advisable under this Article II shall be made by the General
Partner, the determinations of which shall be final and binding.

Section 2.16 Mergers, Recapitalizations, Exchanges or Other Transactions
Affecting Registrable Securities. The provisions of this Agreement shall apply
to the full extent set forth herein with respect to the Registrable Securities,
to any and all securities or units of Blackstone Holdings or the Partnership or
any successor or assign of any such person (whether by merger, amalgamation,
consolidation, sale of assets or otherwise) that may be issued in respect of, in
exchange for, or in substitution of such Registrable Securities, by reason of
any dividend, split, issuance, reverse split, combination, recapitalization,
reclassification, merger, amalgamation, consolidation or otherwise.

ARTICLE III

MISCELLANEOUS

Section 3.1 Term of the Agreement; Termination of Certain Provisions.

(a) The term of this Agreement shall continue until the first to occur of
(i) such time as no Covered Person holds any Covered Blackstone Holdings
Partnership Units or Registrable Securities and (ii) such time as the Agreement
is terminated by the Demand Committee.

(b) Unless this Agreement is theretofore terminated pursuant to Section 3.1(a)
hereof, a Covered Person shall be bound by the provisions of this Agreement with
respect to any Covered Blackstone Holdings Partnership Units or Registrable
Securities until such time as such Covered Person ceases to hold any Covered
Blackstone Holdings Partnership Units or Registrable Securities. Thereafter,
such Covered Person shall no longer be bound by the provisions of this Agreement
other than Sections 2.7, 2.8, 2.9 and 2.11 and this Article III, and such
Covered Person’s name shall be removed from Appendix A to this Agreement. Any
person that has ceased to be a Covered Person and that reacquires Covered
Blackstone Holdings Partnership Units or Registrable Securities shall be added
to Appendix A as a Covered Person; provided, that, such person shall first sign
an agreement in the form approved by the Partnership acknowledging that such
person is bound by the terms and provisions of the Agreement.

 

14



--------------------------------------------------------------------------------

(c) Any Permitted Transferee shall be added to Appendix A as a Covered Person;
provided, that, such Permitted Transferee shall first sign an agreement in the
form approved by the Partnership acknowledging that such Permitted Transferee is
bound by the terms and provisions of the Agreement.

Section 3.2 Amendments; Waiver.

(a) The provisions of this Agreement may be amended by the Partnership and,
except as provided in paragraph (b) below, the Demand Committee. In addition to
any other consent, vote or approval that may be required under this Section 3.2,
any amendment of this Agreement that has the effect of changing the obligations
of the Partnership hereunder to make such obligations materially more onerous to
the Partnership shall require the approval of the Partnership.

(b) Each Covered Person understands that from time to time certain other persons
may become Covered Persons and certain Covered Persons will cease to be bound by
the provisions of this Agreement pursuant to the terms hereof. This Agreement
may be amended from time to time by the Partnership (without the approval of any
other person), but solely for the purposes of (i) adding to Appendix A Permitted
Transferees of the Covered Blackstone Holdings Partnership Units as provided in
Section 3.1(c) who sign this Agreement and (ii) removing from Appendix A such
persons as shall cease to be bound by the provisions of this Agreement pursuant
to Sections 3.1(b) hereof, which additions and removals shall be given effect
from time to time by appropriate changes to Appendix A.

(c) No provision of this Agreement may be waived except by an instrument in
writing executed by the party against whom the waiver is to be effective.

Section 3.3 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

Section 3.4 Submission to Jurisdiction; Waiver of Jury Trial.

(a) Any and all disputes which cannot be settled amicably, including any
ancillary claims of any party, arising out of, relating to or in connection with
the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including the validity, scope and
enforceability of this arbitration provision) shall be finally settled by
arbitration conducted by a single arbitrator in New York in accordance with the
then-existing Rules of Arbitration of the International Chamber of Commerce. If
the parties to the dispute fail to agree on the selection of an arbitrator
within thirty (30) days of the receipt of the request for arbitration, the
International Chamber of Commerce shall make the appointment. The arbitrator
shall be a lawyer and shall conduct the proceedings in the English language.

Performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings.

 

15



--------------------------------------------------------------------------------

(b) Notwithstanding the provisions of paragraph (a), the General Partner may
bring, or may cause the Partnership to bring, on behalf of the General Partner
or the Partnership, an action or special proceeding in any court of competent
jurisdiction for the purpose of compelling a party to arbitrate, seeking
temporary or preliminary relief in aid of an arbitration hereunder, and/or
enforcing an arbitration award and, for the purposes of this paragraph (b), each
Covered Person (i) expressly consents to the application of paragraph (c) of
this Section 3.4 to any such action or proceeding, (ii) agrees that proof shall
not be required that monetary damages for breach of the provisions of this
Agreement would be difficult to calculate and that remedies at law would be
inadequate, and (iii) irrevocably appoints the General Partner as such Covered
Person’s agent for service of process in connection with any such action or
proceeding and agrees that service of process upon such agent, who shall
promptly advise such Covered Person of any such service of process, shall be
deemed in every respect effective service of process upon the Covered Person in
any such action or proceeding.

(c)(i) EACH COVERED PERSON HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
COURTS LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING
BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 3.4, OR ANY JUDICIAL
PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT
OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary judicial
proceedings include any suit, action or proceeding to compel arbitration, to
obtain temporary or preliminary judicial relief in aid of arbitration, or to
confirm an arbitration award. The parties acknowledge that the fora designated
by this paragraph (c) have a reasonable relation to this Agreement, and to the
parties’ relationship with one another.

(ii) The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in the preceding paragraph of this Section 3.4
and such parties agree not to plead or claim the same.

Section 3.5 Notices.

(a) All notices, requests, claims, demands and other communications hereunder
shall be in writing and shall be given (and shall be deemed to have been duly
given upon receipt) by delivery in person, by courier service, by fax, by
electronic mail (delivery receipt requested) or by registered or certified mail
(postage prepaid, return receipt requested) to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 3.5):

If to a Covered Person,

c/o The Blackstone Group L.P.

345 Park Avenue

New York, New York 10154

Attention: Chief Legal Officer

Fax: (212) 583-5258

Electronic Mail: friedman@blackstone.com

 

16



--------------------------------------------------------------------------------

If to the Partnership, at

The Blackstone Group L.P.

345 Park Avenue

New York, New York 10154

Attention: Chief Legal Officer

Fax: (212) 583-5258

Electronic Mail: friedman@blackstone.com

The Partnership shall be responsible for notifying each Covered Person of the
receipt of a notice, request, claim, demand or other communication under this
Agreement relevant to such Covered Person at the address of such Covered Person
then in the records of Blackstone Holdings (and each Covered Person shall notify
the Partnership of any change in such address for notices, requests, claims,
demands or other communications).

Section 3.6 Severability. If any provision of this Agreement is finally held to
be invalid, illegal or unenforceable, (a) the remaining terms and provisions
hereof shall be unimpaired and (b) the invalid or unenforceable term or
provision shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.

Section 3.7 Specific Performance. Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond, and in addition to all other remedies
that may be available, shall be entitled to obtain equitable relief in the form
of specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may be then available.

Section 3.8 Assignment; Successors. This Agreement shall be binding upon and
inure to the benefit of the respective legatees, legal representatives,
successors and assigns of the Covered Persons; provided, however, that a Covered
Person may not assign this Agreement or any of his rights or obligations
hereunder, and any purported assignment in breach hereof by a Covered Person
shall be void; and provided further that no assignment of this Agreement by the
Partnership or to a successor of the Partnership (by operation of law or
otherwise) shall be valid unless such assignment is made to a person which
succeeds to the business of such person substantially as an entirety.

Section 3.9 No Third-Party Rights. Other than as expressly provided herein,
nothing in this Agreement will be construed to give any person other than the
parties to this Agreement any legal or equitable right, remedy, or claim under
or with respect to this Agreement or any provision of this Agreement. This
Agreement and all of its provisions and conditions are for the sole and
exclusive benefit of the parties to this Agreement and their successors and
assigns.

 

17



--------------------------------------------------------------------------------

Section 3.10 Section Headings. The headings of sections in this Agreement are
provided for convenience only and will not affect its construction or
interpretation.

Section 3.11 Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute but one and the same instrument.

[Remainder of Page Intentionally Left Blank]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed or caused to be duly
executed this Agreement as of the dates indicated.

 

THE BLACKSTONE GROUP L.P. By:  

Blackstone Group Management L.L.C.,

its general partner

By:  

/s/ Stephen A. Schwarzman

Name:   Stephen A. Schwarzman Title:   Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

AIG BG Holdings Inc. By:  

/s/ Win J. Neuger

Name:   Win J. Neuger Title:   President



--------------------------------------------------------------------------------

COVERED PERSONS All Covered Persons listed on Schedule I attached hereto,
pursuant to the powers of executed in favor of, and granted and delivered to
Stephen A. Schwarzman pursuant to Section 8.9 of that certain Contribution and
Sale Agreement, dated as of the date hereof, by and among the Partnership,
Blackstone Holdings I/II GP Inc., Blackstone Holdings III GP L.L.C., Blackstone
Holdings IV GP L.P., Blackstone Holdings V GP L.P., Blackstone Holdings I/II
Limited Partner Inc., Blackstone Holdings I L.P., Blackstone Holdings II L.P.,
Blackstone Holdings III L.P., Blackstone Holdings IV L.P., Blackstone Holdings V
L.P., and the other parties thereto. By:  

/s/ Stephen A. Schwarzman

Name:   Stephen A. Schwarzman Title:   Attorney-in-fact